Citation Nr: 1000728	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-37 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to March 
1951 and from April 1957 to January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In October 2009, the Veteran testified 
at a hearing before the undersigned.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was caused by his military service.

2.  A bilateral hearing loss disability was caused by his 
military service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  A bilateral hearing loss disability was incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Given the fully favorable decision 
contained herein, the Board finds that discussion of the VCAA 
notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the awards and therefore any failure to provide this notice 
at this junction cannot prejudice the claimant because he 
will be free to appeal any unfavorable finding by the RO 
regarding the disability ratings and effective dates.

The Claims

The Veteran and his representative contend that the 
claimant's tinnitus and bilateral hearing loss were caused by 
the appellant's repeated exposure to explosions and small 
arms fire while serving with underwater demolitions teams 
(UDT) and later with SEAL Team One for almost 20 years as a 
Chief Bosun's Mate.  The Veteran also testified that his 
bilateral hearing loss was caused by a corpsman mistakenly 
rupturing his left ear drum while cleaning fungus out of it 
after he had been blowing-up coral heads in Okinawa.  Lastly, 
the Veteran testified that his bilateral hearing loss was 
caused by the water pressure he was exposed to by years of 
deep sea diving while in the Navy.  It is also requested that 
the Veteran be afforded the benefit of the doubt. 

As to the merits of the claims, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  38 C.F.R. § 3.303(d).  Furthermore, 
sensor neural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to evidence of in-service incurrence of a disease or 
injury, the Board notes that service treatment records noted 
complaints of ear pain in January 1965 and July 1967.  
Moreover, the Veteran's DD 214s list his occupational 
specialty as a UDT swimmer and show that his last duty 
assignment was with SEAL Team One.  In this regard, service 
treatment records also included a number of physicals in 
which it was noted that the Veteran was physically qualified 
for duty involving diving and demolition.  Furthermore, the 
Board finds that the Veteran is both competent and credible 
to report on the fact that he was exposed to explosions and 
small arms fire during his almost 20 years of active duty. 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, the Board will concede that the Veteran 
had acoustic trauma while on active duty.  

As to medical evidence of a current disability, the Board 
notes that 1999 private audiological records show the Veteran 
being diagnosed with bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  Thereafter, at the March 2007 VA 
examination, the Veteran was diagnosed with tinnitus and well 
as with bilateral hearing loss as defined by VA.

As to medical evidence of a nexus between the claimed in-
service injuries and the current disabilities, in May 2009 
James R. Timko, M.A., CCC-A, opined, after noting that the 
Veteran's history included significant noise exposure since 
1948 due to his work in underwater demolitions, that the 
Veteran's bilateral hearing loss and tinnitus were "more 
likely than not influenced by [his] history of noise exposure 
while serving in the military."  Moreover, while the March 
2007 VA examiner opined that he could not assess the 
relationship between the Veteran's hearing loss and tinnitus 
and his military noise exposure without resorting to 
speculation,  neither the VA examiner nor any other 
healthcare profession directly contradicted Dr. Timko's 
opinion.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).  Furthermore, the 
Board finds the Veteran's claims regarding his having 
problems with tinnitus and bilateral hearing loss since 
shortly before his separation from active duty competent and 
credible evidence of continuity of symptomatology because the 
presence of these disorders is not a determination "medical 
in nature" and they are therefore capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.

Therefore, with granting the Veteran the benefit of any doubt 
in this matter, the Board concludes that service connection 
for tinnitus and bilateral hearing loss are warranted because 
the record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and 
medical evidence of a nexus between the in-service injury and 
the current disability.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009); Hickson, supra.


ORDER

Service connection for tinnitus is granted.

Service connection for a bilateral hearing loss disability is 
granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


